DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014), the Supreme Court set forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice, 134 S. Ct. at 2355 (citing Mayo Collaborative Svcs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. For example, abstract ideas include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Id. at 2355—57. If, at the first stage of the Alice analysis, we conclude that the claim is not directed to a patent-ineligible concept, it is considered patent eligible under § 101 and the inquiry ends. RapidLitig. Mgmt. Ltd. v. CellzDirect, Inc., 827 F.3d 1042, 1047 (Fed. Cir. 2016).
Alice, 134 S. Ct. at 2355 (quoting Mayo, 566 U.S. at 79, 78). In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 566 U.S. at 72—73). The prohibition against patenting an abstract idea ‘“cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (internal citation omitted). The Court in Alice noted that ‘“[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,...‘their character as a whole is directed to excluded subject matter.’”

As summarized in the 2014 Interim Guidance on Patent Subject Matter Eligibility, examiners must perform a Two-Part Analysis for Judicial Exceptions. In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a system, method, and computer-readable medium for player ratings. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, “a computer-implemented game of a matching type” (p. 2 of specification). Representative claim 1 recites the following (with emphasis added):
Claim 1:  A computer device comprising:
a user interface controllable to display to a user a gameboard of multiple user selectable game elements of at least two types; and
a processor configured to:
generate a user activatable booster object for display on the user interface;
detect a user input to activate the booster object;
activate the booster object to generate a booster effect;
generate the booster effect by detecting a group of game elements in a region defined on the gameboard; and
sort the game elements in the group to display game elements of a matching type
adjacent one another in the region to generate a sorted configuration of game elements in the
region.
The underlined portions of claim 1 generally encompass the abstract idea, with substantially identical features found in claims 19 (method) and 20 (computer program). It is clear that the inventive concept here is a gameboard with matching objects. Dependent claims 2 – 18 further define the abstract idea by introducing various rules to the game and/or encompass implementation of the abstract idea (e.g., using a computer device, a user interface and a processor, which is addressed further below). The abstract idea may be viewed, for example, as: 
•    a fundamental economic practice (e.g., rules for conducting a game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018);
•    a method of organizing human activities (e.g., detect user input) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
In Smith and Marco Guldenaar, the court found that gaming activities, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski. In essence, the claimed invention is comparable to a contest in which 
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. Here, the claimed invention is directed to an improvement in the manner of playing a game, but there is no indication that this amounts to an improvement in the underlying computer technology or other technology or technical field. Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a computer device, a user interface and a processor to perform the abstract idea. The claimed elements relating to computer devices, processors are directed to generic and conventional computer elements that, when taken as a whole, perform the same functions as when taken individually.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 and 9 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cirlig et al. (US Pub. No. 2015/0343311 A1).
As per claim 1, Cirlig et al. discloses a computer device comprising: a user interface controllable to display to a user a gameboard (see Fig. 1) of multiple user selectable game elements of at least two types (see Fig. 1); and a processor (see Fig. 2:215 and [0042]) configured to: generate a user activatable booster object for display on the user interface (upgraded objects, see Fig. 5 and [0062]); detect a user input to activate the booster object (the user rearranges the objects to upgrade the levels, see [0003]  - [0009]); activate the booster object to generate a booster effect (an action characteristic may comprise attributes that cause all objects in the same row or column or diagonally with respect to the arrangement and the position of the tile or object activated to be eliminated or removed, see [0008]); wherein the processor is 
As per claim 2, Cirlig et al. discloses the gameboard is an array of m x n game elements arranged in rows and columns, and the group of game elements is an p X q array, where p is less than or equal to m and q is less than or equal to n (see 5 x 5 array, see Fig. 1).
As per claim 3, Cirlig et al. discloses the processor is configured to detect selection by the user of one of the user-selectable game elements which is adjacent at least one other user selectable game element of a matching type and to remove the selected game elements and all other user selectable adjacent game elements of the matching type (see [0036], [0061] and [0080]). 
As per claim 4, Cirlig et al. discloses the processor is configured to detect if the group contains at least two game elements of a matching type and if not, inhibiting activation of the booster after detecting the user input (see Fig. 7 and [0076] – [0080]). 
As per claim 5, Cirlig et al. discloses the group contains game elements of multiple types in the region, and the processor is configured to sort all game elements of each type to be adjacent one another (see [0011]). 
As per claim 7, Cirlig et al. discloses the processor is configured to identify a first type (squares, see Fig. 4A) of which there are at least two game elements in the region and sort the at least two game elements of the first type into a first location (Fig. 4A and 7 and [0054] – [0059] 
As per claim 9, Cirlig et al. discloses the processor is configured to generate on the user interface a visual indication of the group of game elements in the region which visually distinguishes the game elements in group from the other game elements on the gameboard (see Fig.4A and [0054] – [0057]). 
As per claim 10, Cirlig et al. discloses the processor is configured to detect a user input to move the region affected by the booster effect with respect to the gameboard, wherein the visual indication identifying the group is generated for each region affected by the booster effect as the user input is detected (when the user matches a sequences of the objects, a blaster effect is automatically initiated and removes the objects and replaces the objects with new objects, the user will continue to re-arrange the objects to continue to create more matching sequences, see Fig. 10A, 10B and [0093] – [0096] and [0098] – [0104]). 
As per claim 11, Cirlig et al. discloses the visual indication is a visual depiction of displacement of game elements in the group out of the plane of the gameboard (a blaster or bomb effect that removes the elements out of the gameboard, see [0062]) and [0104]). 
As per claim 12, Cirlig et al. discloses the visual indication is indicative of whether the group contains at least two game elements of a matching type (when a sequence of matching objects are created, the line blaster effect is initiated, see [0062] and [0104]). 
As per claim 13, Cirlig et al. discloses the processor is configured to detect the user input to activate the booster object by detecting selection of a control on the user interface (the user 
As per claim 14, Cirlig et al. discloses the processor is configured to present a visual representation of the booster object on the user interface a selected location within the region of the booster effect (see [0062], [0104] and [0105]).
As per claim 15, Cirlig et al. discloses a memory holding a tile data structure comprising a plurality of element identifiers respectively identifying game elements of the game board, each element identifier indicating a location of the game elements and at least one property of the game elements selected from type and sortability (see [0003], [0017] and [0020]). 
As per claim 16, Cirlig et al. discloses the gameboard comprises a plurality of tiles each supporting a respective game element and each having a tile identifier indicating its location in the gameboard, wherein the location of the booster effect is indicated by the tile identifier of a target tile at which the booster object is located (see Fig. 1 and 4A, [0035] - [0041] and [0054] - [0057]).
As per claim 17, Cirlig et al. discloses the processor is configured to determine the tile identifiers of the tiles in the region, access element identifiers of the elements supported by these tiles, and determine the type of the element to generate at least one list of elements of a matching type in the region to enable sortable game elements of each matching type to be moved to a new tile within the region to generate the sorted configuration (see Fig. 1 & 4A and [0035] - [0041]). 
As per claim 18, Cirlig et al. discloses the non-sortable game elements remain in place on the gameboard (if three or more adjacent objects having at least one same shares characteristic are not found, the move may be determined to be invalid, therefore remain in place on the gameboard, see [0076]).  

As per claim 19, the instant claim is a method in which corresponds to the computer device of claim 1. Therefore, it is rejected for the reasons set forth above. 
As per claim 20, the instant claim is a computer program in which corresponds to the computer device of claim 1. Therefore, it is rejected for the reasons set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cirlig et al. (US Pub. No. 2015/0343311 A1).
	As claim 6, Cirlig et al. does not expressly disclose the processor is configured to identify a largest group of game elements of a first type in the region and sort into a first location in the region, then identify a next largest number of a second type and sort into a second location.
	However, Cirlig teaches the algorithm will determine if any of the matching objects have been upgraded to the highest level.  If so the algorithm will cause game elements to be removed from the arrangement in dependence on the action associated with the matching object 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the processor to locate, identify and arrange the largest number of one particular game object as it would enhance the enjoyment of winning for the player. 
	As per claim 8, Cirlig et al. discloses the processor is configured to determine for the sorted configuration whether the sorted game elements in at least one of the first and second locations are adjacent at least one game element of the first and second type, respectively, outside the region (see Fig. 4A and 4B and [0055] – [0058]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715